DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 6, 14, and 17-20 have been cancelled. Claims 1-5, 7-13, and 15-16 are currently pending. 

Allowable Subject Matter

Claims 1-5, 7-13, and 15-16 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 & 9, none of the references shown alone or in combination teaches a channel crossover detection circuit, to detect whether channels of the Ethernet signals have a crossover effect, and generate a detection result; wherein when the detection result indicates that the channels of the Ethernet signals do not have the crossover effect, the PHY controls the pins having the numbers A2 and A3 within the USB type-C connector to correspond to a first channel of the 

US PGPUB 2016/0253283 discloses a switching system comprising a USB Type-C connector along with multiple other communication type connectors such as Ethernet connectors. No mention of a channel crossover detection circuit, to detect whether channels of the Ethernet signals have a crossover effect, and generate a detection result; wherein when the detection result indicates that the channels of the Ethernet signals do not have the crossover effect, the PHY controls the pins having the numbers A2 and A3 within the USB type-C connector to correspond to a first channel of the Ethernet signals is present. 

US Patent 6,957,283 discloses an Ethernet MAC PHY interface that also couples to a USB connector and provides communication between the two protocols. No mention of a channel 

US PGPUB 2016/0378704 discloses a switch that routes signals between USB Type-C connectors, GPIO pins, Displayport connectors, and PCIe connectors based on a pin layout. No mention of a channel crossover detection circuit, to detect whether channels of the Ethernet signals have a crossover effect is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184  



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184